                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


SCOTT McCRAY,

                    Plaintiff,
                                                   Case No. 19-cv-638-pp
      v.

ROBERT WILKIE,
Secretary of Veterans Affairs,

                    Defendant.


 ORDER GRANTING DEFENDANT’S MOTION TO CORRECT THE COURT’S
AUGUST 10, 2020 ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
(DKT. NO. 24), VACATING AUGUST 10, 2020 ORDER OF DISMISSAL (DKT.
   NO. 22) AND JUDGMENT (DKT. NO. 23), GRANTING DEFENDANT’S
       MOTION TO DISMISS (DKT. NO. 9) AND DISMSSING CASE


      Plaintiff Scott McCray is an employee of the United States Department of

Veterans Affairs (“the agency”). In May 2019, the plaintiff sued Robert Wilkie,

Secretary of Veterans Affairs, alleging that the plaintiff was discriminated

against on the basis of his sex and disability and retaliated against for

opposing discrimination while working at the Milwaukee VA. The plaintiff also

alleged that the agency did not comply with the terms of a settlement

agreement concerning a prior discrimination complaint.

      The defendant moved to dismiss the complaint, arguing that many of its

allegations were duplicative of a previous lawsuit the plaintiff had filed against

the agency, that the plaintiff’s breach-of-settlement claim was barred by the

doctrine of sovereign immunity, and that the plaintiff’s remaining allegations


                                         1

           Case 2:19-cv-00638-PP Filed 03/16/21 Page 1 of 24 Document 25
did not establish a plausible discrimination or retaliation claim under any

theory.

      On August 10, 2020, the court granted the defendant’s motion to

dismiss, but rather than basing its decision to dismiss on the Rehabilitation

Act and Title VII claims on the doctrine of claim-splitting (which the defendant

had argued), the court based its decision on the doctrine of issue preclusion,

given that the prior lawsuit had been dismissed and thus (the court thought)

finally resolved. Dkt. No. 22. Unbeknownst to the court, however, less than a

month before the court issued its decision, the Seventh Circuit had affirmed in

part, reversed in part and remanded the prior case. So the defendant advised

this court that the decision in the prior case no longer was “final,” and

therefore that issue preclusion did not apply. Dkt. No. 24. The defendant

suggested that the court might want to modify its order to take this fact into

account; the plaintiff has not objected or responded. The court accepts the

defendant’s suggestion.

I.    Background

      The Court takes the following facts from the complaint, accepts them as

true, and draws all reasonable inferences in the plaintiff’s favor. See Larson v.

United Healthcare Ins. Co., 723 F.3d 905, 908 (7th Cir. 2013) (citing

McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 879 (7th Cir. 2012)).

      The plaintiff is a black male who works at the VA; he has worked as a

Social Science Program Specialist and as a Mental Health Intensive Case

Management Case Manager (MHICM). Dkt. No. 1 at ¶4. He was on active duty

                                        2

          Case 2:19-cv-00638-PP Filed 03/16/21 Page 2 of 24 Document 25
in the United States Army from 1981 until 1990, serving in Germany,

Kentucky and Alaska and attaining the rank of sergeant prior to discharge. Id.

at ¶11. He is decorated, having earned ten medals, including two good conduct

medals, two achievement medals and a non-commissioned officer professional

development medal. Id. at ¶12. As a result of his military service, the plaintiff

sustained physical injuries to his big toes, ankles, knees, lower back and

shoulders. Id. at ¶13. He also sustained mental injuries and has been

diagnosed with an adjustment disorder. Id. The plaintiff suffers from ailments

unrelated to his military service, including hypertension, arthritis, diabetes,

sarcoidosis (in remission), and post-traumatic stress disorder. Id. at ¶14. The

plaintiff explains that his physical and mental disabilities have severely

impacted his life activities and activities of daily living; he suffers from pain,

difficulty concentrating and breathing and extreme fatigue. Id. at ¶¶15-16.

      The plaintiff has a bachelor’s degree from the University of Wisconsin-

Milwaukee in criminal justice and a master’s degree in educational

psychology/community counseling. Id. at ¶17.

      From July 1997 until September 2000, the plaintiff worked as a

readjustment counselor at the VA Medical Center in Milwaukee, Wisconsin. Id.

at ¶18. After obtaining his master’s degree, the plaintiff worked in private

practice as a psychotherapist for a few years before he returned to the

Milwaukee VA on March 4, 2004, taking a job as a Social Science Program

Specialist and MHICM. Id. at ¶¶9, 17–18. At the time of his hire, the plaintiff

was classified as a disabled ten-point veteran, meaning he was rated as being

                                          3

        Case 2:19-cv-00638-PP Filed 03/16/21 Page 3 of 24 Document 25
at least thirty percent disabled. Id. at ¶10. As a Mental Health Case Manager,

the plaintiff provides case management for veterans with severe mental illness.

Id. at ¶19. His specific duties include providing counseling, providing support

with applications for benefits, in-home visits in at-risk neighborhoods, drug

and alcohol counseling, running clinical groups, providing transportation for

clinical appointments and helping with family issues. Id.

      Around 2011, Erin Williams—a white female—was hired by the

Milwaukee VA as Program Manager; the plaintiff was on the interview

committee and participated in the decision to hire her into the position that

would make her his supervisor. Id. at ¶20. Williams scheduled weekly meetings

with her department. Id. at ¶22. During one of those first meetings, she looked

at the plaintiff and told him that she did not trust his eyes. Id. The plaintiff

responded that he was “just thinking” Williams allegedly said, “I know you are,”

then grabbed her sweater and pulled it tight around the front of her body. Id.

at ¶23.

      About six months after becoming the plaintiff’s supervisor, Williams

required the plaintiff to go through a peer review because a veteran on his

caseload had died while the plaintiff was on vacation. Id. at ¶24. Before the

peer review started, Williams asked the plaintiff questions about where he

received his degree and how he had gotten promoted from GS-7 to GS-11;

according to the plaintiff, Williams was implying that she didn’t think the

plaintiff was performing at the GS-11 level. Id. at ¶25. The plaintiff says that

because he is a MHICM, the peer review should have been conducted by

                                         4

          Case 2:19-cv-00638-PP Filed 03/16/21 Page 4 of 24 Document 25
another MHICM case manager. Id. at ¶26. Instead, he alleges, the review was

conducted by HUD/VASH, which he indicates is the homeless veterans’

program; the review suggested that the plaintiff’s care of the deceased veteran

was inappropriate and that the veteran should have been relocated from the

housing he had at the time of his death. Id. at ¶27.

      The plaintiff ultimately was cleared of any wrongdoing; the veteran had

died from a drug overdose, not from the heat, as Williams had implied. Id. at

¶28. The plaintiff then filed an Equal Employment Opportunity (EEO)

complaint against Williams, alleging that “his non-African-American co-workers

were not subjected to a peer review or criticism regarding the quality of their

work” when other veterans had died in their homes. Id. at ¶28. The plaintiff’s

EEO complaint identified Williams as the official responsible for the

discrimination against him. Id. at ¶31. The plaintiff asserts that after he was

referred for a peer review, a different veteran died during a week when there

was a heat advisory, “and the veteran’s white, female case manager was not

referred for peer review.” Id. at ¶29. The plaintiff relates another situation in

which a veteran complained about his care, then burned up his apartment and

died; the plaintiff alleges that the veteran’s white, female case manager was not

referred for peer review. Id. at ¶30.

      While the investigation of his EEO complaint was pending, the plaintiff

took a thirty-day leave of absence because the stress of his working

environment exacerbated his PTSD. Id. at ¶58. When he returned, the plaintiff

asked to be excused from attending meetings facilitated by Williams, partly

                                         5

        Case 2:19-cv-00638-PP Filed 03/16/21 Page 5 of 24 Document 25
because he learned that she continued to facilitate meetings “even after mental

health management had barred her from facilitating meetings” and partly

because he says that attending the meetings exacerbated his PTSD. Id. at

¶¶58-89. The Milwaukee VA granted his request for about two years; the

plaintiff says this “accommodation” “was working and effective, and his

program did not suffer due to his absence from the meetings.” Id. at ¶60.

      It appears that the plaintiff and the VA eventually settled the EEO

complaint, possibly in February 2012. See id. at ¶32. As part of that

settlement, the manager of the mental health division, Dr. Richard Gibson,

promised the plaintiff a promotion to GS-12. Id. The plaintiff says that Gibson

“charged Williams with responsibility for making sure that [the plaintiff] got the

promotion.” Id. at ¶33. Gibson, however, retired. Id. at ¶34. Williams told the

plaintiff that, to get the promotion approved, she had to work with Human

Resources to get the plaintiff’s position description updated. Id. at ¶35. The

plaintiff says that Williams contacted other VA mental health facilities and

learned that there “were numerous Social Science Program Specialists around

the country.” Id. at ¶36. The plaintiff said that Tampa’s VA medical center had

five Social Science Program Specialists at the GS-12 level. Id. at ¶37. Yet, the

plaintiff alleges, Williams repeatedly said that she was having problems with

Human Resources about the promotion, so the plaintiff requested a meeting

with HR. Id. at ¶38.

      In May 2013, the plaintiff attended a meeting with Williams, HR

Specialist Tim Gaines, and two other white, female HR staff—Susan Theis and

                                        6

        Case 2:19-cv-00638-PP Filed 03/16/21 Page 6 of 24 Document 25
Meryl Brahm. Id. at ¶39. The plaintiff says that Gaines brought out a GS-12

position description “and said ‘we can do this right now,’ referring to approving

the promotion.” Id. at ¶40. The plaintiff says that everyone then looked at him,

then Gaines said, “well, no this won’t work, my mistake.” Id. at ¶41. The

plaintiff responded by telling HR that “this is not right” and asserting that

Williams had been working on the promotion for over a year. Id. at ¶42. The

plaintiff indicates that Williams responded, “No, we haven’t because there was

six months when I was not allowed to talk to you;” the plaintiff says this was a

reference to the EEO complaint and the settlement of the complaint. Id.

      The plaintiff says that in the end, rather than using a GS-12 position

description as a model, Williams used a GS-11 position description and, based

on that description, asked to have the plaintiff reclassified from GS-11 to GS-

12; he says that as far as he knows, Williams didn’t update or change his

position description in any way. Id. at ¶43. HR specialist Kim Carriveau refused

to reclassify the plaintiff, saying that based on the position description Williams

had provided, the plaintiff did not perform work at a GS-12 level. Id. at ¶44.

      A few months later, in August 2013, one of the plaintiff’s white, female

coworkers, Kelly Krause, had taken a position in another department. Id. at

¶45. The plaintiff says that in contrast to how Williams had treated him, “there

came a time when Krause, Williams and [the plaintiff] were standing in the

hallway when Williams told Krause that she would promote Krause to a grade

level GS-12 if she would stay in their department.” Id. The plaintiff says that

Krause declined that offer. Id. at ¶47. The plaintiff says that nonetheless,

                                        7

        Case 2:19-cv-00638-PP Filed 03/16/21 Page 7 of 24 Document 25
Williams had Krause’s vacant position upgraded from GS-11 to GS-12 by

changing the position from a MHICM case manager position to a Social

Worker/Coordinator/Supervisor position. Id. The plaintiff says that because

Williams included in the qualifications for the position a requirement that the

applicant have a social worker degree, the plaintiff wasn’t eligible and couldn’t

apply for the promotion. Id.

      After receiving an “outstanding” performance rating for three years, the

plaintiff received only an “excellent” rating from Williams on his last

performance evaluation for the September 30, 2012 to October 1, 2013 period.

Id. at ¶¶49–50. The plaintiff asserts that even at his mid-year review for that

period he received an outstanding rating. Id. at ¶49. The plaintiff explains that

he later learned that the reduced rating was based on two incidents he had

with co-workers. Id. at ¶51. The plaintiff describes these two incidents as “the

incident with Kiger, identified above in paragraphs 62 through 74, above” and

“an incident where a white female claimed that he was being disruptive by

being loud in the hallway.” Id. (There is no mention anywhere in the

complaint—at paragraphs 62 through 74 or otherwise—of anyone named

“Kiger” or an incident with such a person.)

      On November 3, 2014, the plaintiff again was rated as “excellent,” this

time for the September 20, 2013 through October 1, 2014 period. Id. at ¶52.

The plaintiff notes that while it was Williams who “completed the paragraphs

that determined [his] rating for the 2012-2013 employee evaluation,” and that

Williams was the subject of his EEO complaint and the person who did not

                                         8

        Case 2:19-cv-00638-PP Filed 03/16/21 Page 8 of 24 Document 25
promote him despite Gibson’s direction, the person who completed the 2013-14

evaluation was Dr. Cheryl Kinsman, his temporary supervisor. Id. at ¶¶55-56.

The plaintiff explains that Kinsman became his temporary supervisor due to

the “turbulent relationship” between him and Williams, and he says that

Williams had been barred from facilitating staff meetings until the plaintiff’s

EEO “issues were fully resolved.” Id. at ¶57.

      The plaintiff asserts that the difference between being rated “excellent”

and being rated “outstanding” was significant; employees who receive

“excellent” rather than “outstanding” on their performance evaluations receive

smaller bonuses for that evaluation period and are less likely to be promoted.

Id. at ¶¶53-54.

      On June 23, 2015, Kinsman told the plaintiff that the Milwaukee VA’s

medical center director, Robert Beller, and “the powers that be” had decided

that the plaintiff had to resume attending the Mental Health staff meetings. Id.

at ¶61. The plaintiff says that he told Kinsman that going to the meetings

exacerbated his PTSD and asked that the “accommodation” of allowing him to

skip the meetings be continued; he says Kinsman denied that request and said

that his attendance was “good for the team.” Id. at ¶62. The plaintiff asserts

that no one from VA management ever said that the plaintiff’s not attending the

meetings created an undue hardship for the VA, and he says no one ever

suggested an alternate accommodation like allowing him to appear remotely.

Id. at ¶63. He says that his PTSD and other medical conditions worsened

because of the revocation and denial of his accommodation request. Id. at ¶64.

                                        9

        Case 2:19-cv-00638-PP Filed 03/16/21 Page 9 of 24 Document 25
      The plaintiff says that on June 30, 2015, he met with Beller at Beller’s

request, “ostensibly” to discuss a whistleblower complaint the plaintiff had

filed. Id. at ¶65. The plaintiff asserts that the first thing Beller told him was

that the plaintiff was not going to like the VA’s findings. Id. at ¶66. Beller told

the plaintiff that he should talk less and listen more, and that the plaintiff

should know that all EEO complaints at the VA went through Beller. Id. at

¶¶66–68. Beller also accused the plaintiff of being frustrated with management.

Id. at ¶69. The plaintiff interpreted these four statements—especially the “talk

less, listen more” statement—"as a direct threat not to engage in any more

protected activities at the VA.” Id. at ¶70.

      The plaintiff filed a whistleblower retaliation complaint, which he says

was heard by the Merit Systems Protection Board. Id. at ¶72. During a meeting

of the MSPB, the plaintiff says that Beller admitted that he threatened the

plaintiff during the June 30, 2015 meeting because Beller was angry about the

plaintiff’s complaints against the VA. Id. at ¶73.The plaintiff sys he didn’t

receive a copy of “the report in his whistleblower case” until November 10,

2015, after Beller retired; the plaintiff does not describe the “report” to which

he refers. Id. at ¶71.

      The plaintiff asserts that all of these actions, “as well as the actions

identified in [the plaintiff’s] companion case, Eastern District of Wisconsin Case




                                         10

        Case 2:19-cv-00638-PP Filed 03/16/21 Page 10 of 24 Document 25
No. 2:18-cv-01537, created such a hostile working environment that [the

plaintiff] felt intimidated and afraid.” Id. at ¶74.

      On May 1, 2019, the plaintiff filed this complaint, suing Robert Wilkie,

Secretary of the U.S. Department of Veterans Affairs, alleging that the

Milwaukee VA violated his rights under the Rehabilitation Act of 1973, 29

U.S.C. §§701 et seq., and Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§2000e et seq. Id. at ¶¶1, 75. On August 15, 2019, the defendant moved to

dismiss the complaint under Fed. R. Civ. P. 12(b)(6). Dkt. No. 9.

II.   Motion to Dismiss Standard

      According to Federal Rule of Civil Procedure 8(a)(2), “[a] pleading that

states a claim for relief must contain . . . a short and plain statement of the

claim showing that the pleader is entitled to relief.” A Rule 12(b)(6) motion

“challenges the sufficiency of the complaint to state a claim upon which relief

may be granted.” Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570

F.3d 811, 820 (7th Cir. 2009). “To survive a motion to dismiss, a complaint

must ‘state a claim to relief that is plausible on its face.’” Zemeckis v. Global

Credit & Collect. Corp., 679 F.3d 632, 634–35 (7th Cir. 2012) (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009)). “A claim satisfies this pleading standard

when its factual allegations ‘raise a right to relief above the speculative level.’”

Zemeckis, 679 F.3d at 635 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555–56 (2007)).

      Courts engage in a two-step process when analyzing the sufficiency of a

complaint. See McCauley v. City of Chi., 671 F.3d 611, 616 (7th Cir. 2011).

                                          11

        Case 2:19-cv-00638-PP Filed 03/16/21 Page 11 of 24 Document 25
First, the court must “accept the well-pleaded facts in the complaint as true”

while separating out “legal conclusions and conclusory allegations merely

reciting the elements of the claim.” Id. (citing Iqbal, 556 U.S. at 680–81).

Second, “[a]fter excising the allegations not entitled to the presumption [of

truth], [the court must] determine whether the remaining factual allegations

‘plausibly suggest an entitlement to relief.’” McCauley, 671 F.3d at 616 (quoting

Iqbal, 556 U.S. at 681). “Determining whether a complaint states a plausible

claim for relief will . . . be a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at

679 (citation omitted).

III.   Discussion

       The defendant asked the court to dismiss the complaint to the extent

that it was duplicative of a complaint the plaintiff filed in another case, argued

that the plaintiff’s breach-of-settlement claim was barred by sovereign

immunity and asserted that the plaintiff’s remaining allegations failed to state

a claim upon which relief could be granted.

       A.    Whether the complaint is duplicative of the plaintiff’s previous
             lawsuit

       This is not the plaintiff’s first federal lawsuit against the defendant. On

October 15, 2018, the plaintiff sued the defendant for allegedly violating his

rights under the Rehabilitative Act and Title VII. See McCray v. Wilkie, Case No.

18-cv-1637-DEJ (E.D. Wis.) (“the 2018 case”). That case was pending before

Magistrate Judge David E. Jones when the plaintiff filed the complaint in this

case on May 1, 2019.
                                         12

        Case 2:19-cv-00638-PP Filed 03/16/21 Page 12 of 24 Document 25
      In his motion to dismiss, the defendant argues that the much of the

complaint in the current case (“the 2019 case”) violates the rule against “claim

splitting,” because the claims in the 2019 case substantially overlap with the

claims in the 2018 case. Dkt. No. 10 at 2-5; Dkt. No. 17 at 4-5. He contends

that it is a waste of judicial resources to litigate the same allegations twice. The

plaintiff concedes that he filed the prior suit but says that the new lawsuit is

based on a hostile work environment theory and involves new facts. Dkt. No.

16 at 1.

      After briefing was completed on the defendant’s motion to dismiss the

complaint filed in the 2019 case, Judge Jones issued an order dismissing the

2018 complaint, McCray v. Wilkie, Case No. 18-cv-1637 at dkt. no. 27, and

issued final judgment, id. at dkt. no. 28. As the court has noted, the Seventh

Circuit since has reversed and remanded a portion of that decision. Id. at Dkt.

No. 36.

      The doctrine of “claim splitting” prohibits a plaintiff from maintaining a

suit “arising from the same transaction or events underlying a previous

lawsuit.” Carr v. Tillery, 591 F.3d 909, 913–14 (7th Cir. 2010).

      The doctrine of claim splitting is “related to, but distinct from, the
      doctrine of claim preclusion.” Roumann Consulting Inc. v. Symbiont
      Construction, Inc., Case No. 18-C-1551, 2019 WL 3501527, at *6
      (E.D. Wis. Aug. 1, 2019). While both doctrines serve to promote
      judicial economy and shield parties from vexatious litigation, “claim
      splitting is more concerned with the district court’s comprehensive
      management of its docket, whereas claim preclusion focuses on
      protecting the finality of judgments.” Id. Notwithstanding these
      differences, claim splitting draws on the law of claim preclusion
      when determining whether the second lawsuit should be dismissed.
      Claim preclusion applies where there is (1) an identity of the parties
      in the two suits; (2) a final judgment on the merits in the first; and
                                        13

          Case 2:19-cv-00638-PP Filed 03/16/21 Page 13 of 24 Document 25
      (3) an identity of the causes of action. Barr v. Bd. of Trustees of W.
      Illinois Univ., 796 F.3d 837, 840 (7th Cir. 2015).

Scholz v. United States, No. 19-cv-1074, 2020 WL 3051565, at *2 (E.D. Wis.

June 8, 2020). As to the second element—a final judgment on the merits—

“[c]laim splitting . . . applies when the first two elements of claim preclusion are

present but final judgment has not yet been entered in the first suit.”

Raumann, 2019 WL 3501527 at *6 (citing Katz v. Gerardi, 655 F.3d 1212,

1218 (10th Cir. 2011)). “[T]he test for claim splitting is not whether there is

finality of judgment, but whether the first suit, assuming it were final, would

preclude the second suit.” Id. (quoting Katz, 655 F.3d at 1218).

              1.    Identity of causes of action

      The 2018 complaint alleged violations of the Rehabilitation Act of 1973

(failure to accommodate and retaliation) and of Title VII (discrimination based

on disability, sex and race), McCray v. Wilkie, Case No. 18-cv-1637-DEJ at

Dkt. No. 1; the 2019 complaint alleges violations of the Rehabilitation Act of

1973 (failure to accommodate and retaliation) and of Title VII (discrimination

and harassment based on disability, sex and race), McCray v. Wilkie, Case No.

19-cv-638-PP at Dkt. No. 1. Both complaints describe events that occurred

during the 2010-2013 period (the 2019 complaint adds events in 2013-2015).

Both complaints describe events that occurred during the plaintiff’s

employment at the Milwaukee VA and that were a result of his employment at

the VA.

      A side-by-side comparison of the complaints highlights the similarities.

The first paragraph of the two complaints is identical, except that the 2019
                                         14

          Case 2:19-cv-00638-PP Filed 03/16/21 Page 14 of 24 Document 25
complaint adds the sentence, “this action is brough to remedy the agency’s

failure to comply with the terms of a settlement agreement between the

parties.” Dkt. No. 1 at ¶1. The next forty-six paragraphs are identical in both

complaints.1 They diverge at paragraph 48—the 2018 complaint describes, in

paragraphs 28-74, incidents between July 12, 2012 and 2014 regarding the

VA’s failure to accommodate the plaintiff regarding a van he drove as part of

his job and a September 2013 interaction between him and an apprentice peer

counselor named Doug Kiger. McCray v. Wilkie, 18-cv-1637 at Dkt. No. 1,

¶¶28-74. Paragraph 48 of the 2019 complaint simply asserts that the plaintiff

was subjected to a hostile work environment by the events in the following

paragraphs. Paragraphs 49-51 of the 2019 complaint are identical to

paragraphs 75-77 of the 2018 complaint. The complaints then diverge again.

The 2018 complaint describes events in the fall of 2013, when the plaintiff

asked for reassignment and time off work and for an office move but was

denied; it also alleges that management “made negative comments” about him.

McCray v. Wilkie, 18-cv-1637 at Dkt. No. 1, ¶¶79-86. The 2019 complaint

discusses the events between November 2014 and June 2015 related to the

plaintiff’s reduced performance ratings, the withdrawal of the accommodation

allowing him to miss meetings and his interactions with Beller. McCray v.

Wilkie, 19-cv-638 at Dkt. No. 1, ¶¶52-74.



1 The court suspects that the 2019 complaint’s reference to the “incident with
Kiger”—an incident not described in the 2019 complaint—is the result of the
plaintiff having cut and pasted significant portions of the 2018 complaint into
the 2019 complaint; the 2018 complaint does describe the incident with Kiger.
                                       15

       Case 2:19-cv-00638-PP Filed 03/16/21 Page 15 of 24 Document 25
      The 2018 “Violations of Law” section states:

      Defendant Robert Wilkie, Secretary of the Department of Veterans
      Affairs, acted without regard to [the plaintiff’s] rights as guaranteed
      under the Rehabilitation Act of 1973, and Title VII of the Civil Rights
      Act of 1964, by, among other acts, discriminating against [the
      plaintiff] in the terms and conditions of employment, by failing to
      provide reasonable accommodates for known disabilities, by failing
      to engage in an interactive process with [the plaintiff] regarding his
      disabilities, by allowing discrimination and harassment on the basis
      of his disabilities, sex, and race and engaging in retaliation against
      [the plaintiff] based on his complaints regarding discrimination on
      the basis of his disabilities, race and sex all in violation of the
      applicable law.

McCray v. Wilkie, 18-cv-1637 at Dkt. No. 1, ¶87.

      The 2019 “Violations of Law” section states:

      Defendant Robert Wilkie, Secretary of the Department of Veterans
      Affairs, acted without regard to [the plaintiff’s] rights as guaranteed
      under the Rehabilitation Act of 1973, and Title VII of the Civil Rights
      Act of 1964, by, among other acts, discriminating against [the
      plaintiff] in the terms and conditions of employment, by failing to
      provide reasonable accommodations for known disabilities, by
      failing to engage in an interactive process with [the plaintiff]
      regarding his disabilities, by allowing discrimination and
      harassment on the basis of his disabilities, sex, and race and
      engaging in retaliation against [the plaintiff] based on his complaints
      regarding discrimination on the basis of his disabilities, race and
      sex all in violation of the applicable law; [the plaintiff’s] rights were
      further violated when the [VA] failed to comply with the terms of a
      settlement agreement between the parties.

McCray v. Wilkie, 19-cv-638 at Dkt. No. 1, ¶75.

      Because the complaints differ in some respects, despite overwhelming

similarities, the court must ask whether the two suits involve the same claim.

“In order to decide whether . . . two cases involve the same claim, we ask

whether they arise out of the same transaction. If they did, whether or not they




                                         16

       Case 2:19-cv-00638-PP Filed 03/16/21 Page 16 of 24 Document 25
were actually raised in the earlier lawsuit, they may not be asserted in the

second or subsequent proceeding.” Ross, 486 F.3d at 283.

      Usually [the same transaction] means all losses arising from the
      same essential factual allegations (sometimes called a common core
      of facts), see Matrix IV, Inc. v. American National Bank & Trust Co.,
      649 F.3d 539, 548 (7th Cir. 2011), though the American Law
      Institute has resisted the idea that the inquiry can be reduced to a
      formula. See Restatement § 24. See also Currier v. Virginia, __ U.S.
      ___, 138 S. Ct. 2144, 2154 . . . (2018) (“In civil cases, a claim
      generally may not be tried if it arises out of the same transaction or
      common nucleus of operative facts as another already tried.”)

Horia v. Nationwide Credit & Collection, Inc., 944 F.3d 970, 973-74 (7thCir.

2019).

      Both the 2018 and 2019 complaints allege that between 2011 and 2015,

employees at the VA discriminated against the plaintiff based on his sex, race

and disabilities and retaliated against him for complaining about that

discrimination. Each complaint describes identical incidents, and each

complaint describes separate incidents. But all of the facts the plaintiff

alleges—save one—arise out of his employment at the VA and his allegations

that the staff there discriminated against him based on his sex, race and

disabilities, failed to accommodate his disabilities and retaliated against him

when he complained. Some of the events in the two complaints are not

contemporaneous, but “the fact that some of the events ‘occurred at different

times is not sufficient to find that they did not arise out of the same set of

operative facts.’” Huon v. Johnson & Bell, Ltd., 757 F.3d 556, 559 (7thCir.

2014) (quoting Lane v. Kalcheim, 915 N.E.2d 93, 101 (2009)).




                                        17

         Case 2:19-cv-00638-PP Filed 03/16/21 Page 17 of 24 Document 25
      Both complaints describe events that occurred years before the plaintiff

filed either the 2018 or the 2019 complaints. “Claim preclusion applies to all

matters that were litigated or could have been litigated between the same

parties or their privies.” Veit v. Frater, 715 F. App’x 524, 527 (7th Cir. 2017)

(citing Wis. Pub. Serv. Corp. v. Arby Constr., Inc., 818 N.W.2d 863, 970 (2012);

Menard, Inc. v. Liteway Lighting Prods., 698 N.W.2d 738, 745 (2005))

(emphasis added). The plaintiff could have raised all the claims he raised in the

2019 complaint in the 2018 complaint. He filed the 2019 complaint seven

months after filing the 2018 complaint; perhaps not coincidentally, he filed the

2019 complaint while the parties were briefing the defendant’s motion to

dismiss the 2018 complaint.

      There is an identity of causes of action.

            2.     Identity of parties or their privies

      The plaintiff in both cases is Scott McCray and the defendant in both

cases is Robert Wilkie. There is an identity of parties.

            3.     Conclusion

      Finally, the court concluded in its previous order that had the 2018 case

resulted in a final judgment, that judgment would have been preclusive. The

Rehabilitation Act and Title VII claims in the 2019 complaint are “split” claims

and the court will dismiss them.2



2 The defendant argued in his brief that the complaint failed to state a claim for
a hostile work environment. Dkt. No. 10 at 7-12. The court will not address the
substance of those claims, given its conclusion that these claims could have
been raised in the 2018 complaint.
                                         18

       Case 2:19-cv-00638-PP Filed 03/16/21 Page 18 of 24 Document 25
      B.     Whether McCray’s breach-of-settlement claim is barred by
             sovereign immunity

      The one claim that the plaintiff did not raise in the 2018 complaint is his

claim that the VA breached the settlement agreement resolving his first EEO

complaint when it failed to promote him to a GS-12 position. Dkt. No. 1 at ¶¶1,

32-47, 75.

      To characterize the allegations regarding this claim as sparse would be

generous. At ¶32, the plaintiff alleges that “[a]s part of the settlement of that

first discrimination complaint in February 2012, Mental Health Division

Manager Dr. Richard Gibson promised McCray a promotion to a position at

GS-12 level.” Dkt. No. at 1 ¶32. This is the first time the plaintiff mentions that

the first EEO complaint was settled. He does not indicate if there was a written

settlement agreement or what it said. He makes no other mention of settlement

or a settlement agreement anywhere in the complaint, other than to assert that

the VA breached the agreement. He alleges only that he did not get promoted to

GS-12 because Williams used the GS-11 job description.

      It appears that it may not have been the plaintiff’s idea to bring the

breach-of-settlement claim. In his opposition brief to the motion to dismiss, the

plaintiff makes the cryptic assertion that “if this court adopts the reasoning of

the fifth circuit, unless the Defendant waives sovereign immunity, if the court

deems sovereign immunity applies here, Plaintiff might not be able to pursue

the breach of settlement claim, which was added by the EEOC. (Pl. Decl. ¶ 11.)”




                                        19

       Case 2:19-cv-00638-PP Filed 03/16/21 Page 19 of 24 Document 25
Dkt. No. 16 at 3. Attached to the opposition brief is the plaintiff’s declaration,3

which states at paragraph 11:

      As it pertains to breach of settlement, a term of promotion was taken
      out of the agreement by the EEO Counselor after it was approved of
      in mediation. He was not authorized to take this action which
      resulted in me not being promoted to the GS 12 level as promised. I
      have suffered severe monetary loss to include retirement benefits,
      annual raises and the Federal Th[ri]ft Savings Plan (TSP). I
      personally never filed any breach of settlement claim. The EEOC
      made this determination. My complaint was not being promoted due
      to retaliation for protected activity. Not from any breach. This cause
      of action was added by the EEOC to my complaint.

Dkt. No. 16-1 at ¶11.

      If the court is reading this paragraph correctly, the plaintiff says that it

was the EEOC, not the plaintiff, that asserted the breach of settlement claim.

More to the point, the plaintiff appears to be saying that the reason he did not

get the promotion was not because the defendant breached any settlement

agreement, but because the EEO counselor removed from the agreement a

condition upon which the parties had agreed.

      Even if the plaintiff meant to assert a breach-of-settlement claim, he has

not alleged an agreement between the parties that created obligations from the

defendant (Wilkie) to the plaintiff, the defendant’s failure to fulfill those

obligations and damages flowing from the breach. Reno v. Allstate Property and


3 Fed. R. Civ. P. 12(d) provides that “[i]f, on a motion under Rule 12(b)(6) . . . ,
matters outside the pleadings are presented to and not excluded by the court,
the motion must be treated as one for summary judgment under Rule 56.” The
court has not considered the contents of the declaration in ruling on the
substance of the plaintiff’s claims and will not convert the motion to dismiss
into a motion for summary judgment; it quotes the one paragraph in the
declaration only to note that the plaintiff may never have intended to bring the
breach-of-settlement-agreement claim.
                                         20

        Case 2:19-cv-00638-PP Filed 03/16/21 Page 20 of 24 Document 25
Cas. Ins. Co., No. 19-cv-387-jdp, 2020 WL 3799162, at *3 (W.D. Wis. July 7,

2020). “As part of the settlement” implies that there was an agreement but does

not identify the parties, date, consideration or other details; the allegation that

Gibson promised a promotion implies an obligation from Gibson to the plaintiff;

the fact that the plaintiff did not get that promotion implies a breach. The

complaint does not allege any damages flowing from the alleged breach—the

plaintiff says only that getting an “excellent” rating instead of an “outstanding”

rating impacts an employee’s pay and promotion opportunities. The complaint

does not describe how the plaintiff was damaged by not being promoted to GS-

12. The court questions whether the complaint states a claim.

      The plaintiff also could have brought this claim in the 2018 complaint. It

is not clear whether the settlement occurred in February 2012 or Gibson

promised the plaintiff a promotion in 2012, and the plaintiff does not specify the

date on which he was denied the GS-12 promotion. But paragraphs 32 through

46 of the 2018 complaint recount the same facts about the settlement

agreement and the failure to promote him that the plaintiff recounted in the

2019 complaint.

      The plaintiff appears to have “split” his claims involving these facts,

asserting in the 2018 complaint that the facts constituted discrimination and

asserting in the 2019 complaint that they constituted discrimination and

breach of settlement. The court already has found that there is an identity of

parties between the two suits and that a final judgment in the first suit would

have been preclusive. And although the plaintiff did not allege breach of

                                        21

       Case 2:19-cv-00638-PP Filed 03/16/21 Page 21 of 24 Document 25
settlement in the 2018 suit, there is identity of causes of action. “It is

immaterial whether the claims are based on different legal theories; the ‘two

claims are one for purposes of res judicata if they are based on the same, or

nearly the same, factual allegations.’” Scholz, 2020 WL 3051565, at *2 (E.D.

Wis. June 8, 2020) (quoting Herrmann v. Cencom Cable Assocs., 999 F.2d 223,

226 (7th Cir. 1993)). The claims in the 2018 and 2019 suits arise from the

same set of operative facts.

      Rather than argue that the plaintiff did not intend to bring this claim, or

that he has failed to state a claim for breach of settlement, or that the breach-

of-settlement claim is barred by claim preclusion or the doctrine of claim-

splitting, the defendant asserts that the breach-of-settlement claim is barred by

the doctrine of sovereign immunity. Dkt. No. 10 at 5-7. The defendant says that

courts presented with a breach-of-settlement-agreement claim against the

federal government under Title VII have “overwhelmingly” concluded that such

claims are barred by sovereign immunity and cites seven cases from other

districts and circuits in support. Dkt. No. 10 at 6-7.

      “Absent a waiver, sovereign immunity shields the Federal Government

and its agencies from suit.” Michigan v. U.S. Army Corps of Engineers, 667

F.3d 765, 774 (7thCir. 2011) (quoting FDIC v. Meyer, 510 U.S. 471, (1994)).

This means that the United States “cannot be sued unless it gives express

consent to the jurisdiction of the court in which it is sued.” Dawson v. Great

Lakes Educ. Loan Serv’s, Inc., No. 15-cv-475-bbc, 2016 WL 426610, at *3




                                         22

        Case 2:19-cv-00638-PP Filed 03/16/21 Page 22 of 24 Document 25
(W.D. Wis., Feb. 3, 2016) (citing Hercules, Inc. v United States, 516 U.S. 417,

422 (1996)).

      It is the plaintiff’s burden to demonstrate that the federal
      government has waived it sovereign immunity and consented to
      sued. Macklin v. United States, 300 F.3d 814, 819 (7th Cir. 2002);
      Welch v. United States, 409 F.3d 646, 650-51 (4th Cir. 2005);
      Stockman v. Federal Election Commission, 138 F.3d 144, 151 (5th
      Cir. 1998). All purported waivers of sovereign immunity must be
      “strictly construed, in terms of [their] cope, in favor of the sovereign.”
      Lane v. Pena, 518 U.S. 187, 192 (1996). If the plaintiff fails to meet
      [his] burden of establishing that the federal government waived its
      sovereign immunity, the case must be dismissed. Macklin, 300 F.3d
      at 819.

      In order to carry [his] burden of establishing that the federal
      government has consented to be sued, plaintiff must identify a
      federal statute in which “Congress has expressly and unequivocally
      waived [its] sovereign immunity.” Barmes v. United States, 199 F.3d
      386, 388 (7thCir. 1999).

Id.

      The complaint does not allege that the government has waived its

sovereign immunity in the context of employment discrimination settlement

agreements, and the plaintiff has not identified any statute expressing an

intent to waive immunity in the context of employment discrimination

settlement agreements. As noted above, the plaintiff responded to the sovereign

immunity argument by asserting that “if this court adopts the reasoning of the

fifth circuit, unless the Defendant waives sovereign immunity, if the court

deems sovereign immunity applies here, Plaintiff might not be able to pursue

the breach of settlement claim, which was added by the EEOC. (Pl. Decl. ¶ 11.)”

Dkt. No. 16 at 3. The reference to the Fifth Circuit appears to relate to a case

the defendant cited in a footnote of his brief in support of the motion to

                                         23

       Case 2:19-cv-00638-PP Filed 03/16/21 Page 23 of 24 Document 25
dismiss, Charles v. McHugh, 613 F. App’x 330, 335 (5th Cir. 2015) (cited at

Dkt. No. 10, p. 6 n.3). In Charles, the Fifth Circuit held that “the EEOC does

not have the authority to waive sovereign immunity through its regulations.”

Id.

      The court agrees that it must dismiss the breach-of-settlement claim—

because the complaint fails to allege the elements of such a claim, because the

plaintiff could have raised the claim in the 2018 lawsuit and because it is

barred by sovereign immunity.

IV.   Conclusion

      The court GRANTS the defendant’s motion to correct the court’s August

10, 2020 order granting defendant’s motion to dismiss. Dkt. No. 24.

      The court VACATES the August 10, 2020 order of dismissal. Dkt. No. 22.

      The court VACATES the August 10, 2020 judgment. Dkt. No. 23.

      The court GRANTS the defendant’s motion to dismiss. Dkt. No. 9.

      The court ORDERS that this case is DISMISSED and will enter judgment

accordingly.

      Dated in Milwaukee, Wisconsin this 16th day of March, 2021.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       24

       Case 2:19-cv-00638-PP Filed 03/16/21 Page 24 of 24 Document 25
